Citation Nr: 18100362
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 11-28 657
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease is remanded for additional development.
The Veteran had honorable active duty service with the United States Navy from March 1986 to June 1992.  The Veteran received, among other commendations, the Southwest Asia Service Medal.
This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2010 Rating Decision (RD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
In a May 2016 rating decision, the RO granted service connection for sciatica of the left and right lower extremities, secondary to the Veterans service-connected back disability, effective February 19, 2016.  The grant of service connection for these issues represents a full grant of these specific issues, and as such, the Board will not address them further.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim no longer remains in controversy when the maximum available benefit has been awarded).  
This case was previously before the Board in December 2016.  The Board denied both entitlement to a disability rating in excess of 10 percent for low back spondylosis with degenerative disc disease and entitlement to a compensable rating for costochondritis.  See December 2016 Board Decision.
The Veteran appealed the issue of a disability rating in excess of 10 percent for his service-connected low back degenerative disc disease to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the Boards decision regarding the denial of a compensable rating for costochondritis.  In August 2017, the Court granted a Joint Motion for Remand and remanded the claim of entitlement to an increased evaluation for a low back disorder back to the Board for further consideration.
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
The Veteran contends that entitlement to a disability rating in excess of 10 percent for his lumbar spine degenerative disc disease is warranted.  Although the Board sincerely regrets the delay that this may cause, this issue must be remanded for further development.
The Veteran underwent a VA examination in May 2010.  In this examination, the Veteran reported stiffness, fatigue, muscle spasms, decreased range of motion and numbness.  He stated that he had a moderate level of pain relieved by rest.  The Veteran reported that during flare-ups, the pain made it difficult to function, including limiting his mobility.  The Veteran had tenderness in the L5-S1 area.  However, the Veterans spinal contour was preserved and there was no muscle guarding, weakness, abnormal muscle tone, or atrophy.  There was no evidence of ankylosis of the spine.  The Veterans lumbar range of motion was as follows:  Flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees with range of motion being the same after repetitive testing.  Painful range of motion began five degrees before terminal range in each direction.  There were no reported periods of incapacitation within the 12 months prior to the examination.  There was no evidence of IVDS with chronic or permanent nerve root involvement.
In February 2016, the Veteran underwent a subsequent VA examination.  This examination was based upon an in-person assessment, but no records were reviewed by the evaluating physician.  The Veteran reported having flare-ups in the spine, which he described as stiffness, especially in the morning.  The Veteran did not report having functional loss of the thoracolumbar spine.  The Veteran demonstrated range of motion within normal limits in all planes, both initially and after repetitive testing.  The Veteran reported disturbance with locomotion, interference with sitting, and interference with standing.  However, the despite finding that the Veterans pain caused functional loss, he found that flare-ups still allowed for range of motion within functional limits without an explanation of these findings.  Further, the Veteran was found to have moderate paresthesias and/or dysesthesias and mild intermittent pain to the bilateral lower extremities.  The examiner found that the Veteran had involvement of the L4/L5/S1/S2/S3 nerve roots bilaterally but no other signs of radiculopathy.  The neurological findings constituted a worsening in overall symptomatology from the May 2010 VA examination.
Due to the objective evidence of worsening of the Veterans lumbar spine condition since the May 2010 VA examination, notably the signs of radiculopathy, the VA is unable to rely upon this examination in adjudication of the issue on appeal.  See 38 C.F.R. § 3.159 (2017); see also Peters v. Brown, 6 Vet. App. 540, 542 (1994); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  
The Board finds, however, that the February 2016 VA examination is inadequate to adjudicate the issue on appeal.  First, the Board notes that the examiner did not consider the Veterans medical records or the claims file.  See VA Examination, dated February 2016.  To be considered adequate, an examination should consider all of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the VA examiner did not explain the rationale behind the finding that no limitation of range of motion of the lumbar spine occurred during flare-ups, while simultaneously reporting stiffness of the spine during the Veterans flare-ups, and difficulty with mobility, including sitting and standing.  This apparent discrepancy should have been fully considered and addressed.  Mere conclusory opinions, which do not provide a rationale or address contradictory information, are considered inadequate.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 3.310 (2017).
As both VA examinations are inadequate for the purposes of adjudicating this claim, this case needs to be remanded to obtain a new VA examination.
 
The matter is REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2.  Schedule the Veteran for an examination to determine the severity of his lumbar spine degenerative changes.  The Veterans claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  The examination report should indicate that these items were in fact reviewed.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified. 
The examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If additional evidence may allow for a more definitive opinion, the examiner should specifically describe what additional evidence would be needed.  
The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weight bearing, and non-weight bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.
The examiner is also asked to identify and assess any neurological impairment attributable to the Veterans service-connected back disability, in addition to the already service-connected sciatica of the bilateral lower extremities. 


3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel

